Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
                                                Status of Application
	This application is a continuation of 14/032,246 filed 09/20/2013, now U.S. Patent No. 10,360,546.
	                  After Final Consideration Program Request
Amendment after final rejection filed in accordance with AFCP 2.0, and accompanying response under 37 CFR 1.116 filed 05/28/2021 has been acknowledged and entered. Claims 1, 3, 6 and 9 have been amended. Claims 1-10 are currently pending in the application. 
                                   Terminal Disclaimer
	Terminal Disclaimer filed 05/28/2021 regarding claims 1-21 of U.S. Patent No. 8,249,756, claims 1-28 of U.S. Patent No. 8,554,387, and claims 1-10 of copending Application No. 16/418,086; and Terminal Disclaimer filed 06/04/2021 regarding claims 1-7 of U.S. Patent No. 10,360,546, has been acknowledged and entered. Therefore, the nonstatutory double patenting rejection of 03/31/2021 has been withdrawn.

                       Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/04/2021 is being considered by the examiner. The submission is in compliance with the provisions of 37 CFR 1.97.
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
	Applicant’s arguments, see pages 17-20, filed 03/08/2021 with respect to claim rejections under 35 USC 103 have been fully considered and are persuasive.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reason for Allowance”.













Conclusion
The prior art search has been conducted; however, no new pertinent references were uncovered.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Igor Borissov whose telephone number is 571-272-6801. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Darnell M. Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
          Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.	Status information for unpublished applications is available through Private PAIR only. 
	For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/IGOR N BORISSOV/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        6/01/2021